Nichols, Presiding Judge.
1. Where an award of the State Board of Workmen’s Compensation is supported by any evidence, no error of law appearing, it must be affirmed on appeal. Bituminous Cas. Corp. v. Wilbanks, 68 Ga. App. 631 (23 SE2d 519); Harper v. National Traffic Guard Co., 73 Ga. *824App. 385 (2a) (36 SE2d 842); Kell v. Bridges, 80 Ga. App. 55 (1) (55 SE2d 309); Fleming v. Fidelity & Cas. Co., 89 Ga. App. 405, 406 (79 SE2d 407); Pepperell Mfg. Co. v. Mathis, 92 Ga. App. 85, 88 (88 SE2d 201); St. Paul-Mercury Indem. Co. v. Fletcher, 97 Ga. App. 429, 430 (103 SE2d 438).
Decided May 25, 1964
Rehearing denied June 15, 1964.
Woodruff, Saveli, Lane & Williams, John M. Williams, for plaintiffs in error.
Conger & Conger, Leonard H. Conger, contra.
2. In order to support an award for an alleged “change in condition”'for the better there must be evidence that the claimant’s condition has changed for the better subsequent to the previous award of the board in which the claimant’s condition was adjudicated. Phinese v. Ocean Accident &c. Corp., 81 Ga. App. 394 (58 SE2d 921); Fletcher v. Aetna Cas. &c. Co., 95 Ga. App. 23 (96 SE2d 650); St. Paul-Mercury Indem. Co. v. Fletcher, 97 Ga. App. 429, supra.
3. In the present case the uncontradicted testimony of the claimant that his physical condition, at the time of the hearing on the change of condition was worse, coupled with the fact that there was no medical or other testimony showing any change of condition, supported the award of the board that there had not been a change for the better in claimant's condition. See Travelers Ins. Co. v. Hammond, 90 Ga. App. 595 (83 SE2d 576); General Motors Corp. v. Craig, 91 Ga. App. 239 (85 SE2d 441), and St. Paul-Mercury Indem. Co. v. Fletcher, 97 Ga. App. 429, supra. Therefore, the Superior Court of Decatur County did not err in affirming the award of the State Board of Workmen’s Compensation.

Judgment affirmed.


Hall and Bussell, JJ., concur.